Citation Nr: 0937692	
Decision Date: 10/02/09    Archive Date: 10/14/09

DOCKET NO.  06-22 923	)	DATE
	)

On appeal from the
Department of Veterans Affairs Medical Center in Portland, 
Oregon


THE ISSUE

Entitlement to medical reimbursement for services rendered at 
Legacy Salmon Creek Hospital from January 4, 2006 to January 
6, 2006.  


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel


INTRODUCTION

It has been reported that the Veteran had honorable Navy duty 
from April 1967 to December 1988.  The Veteran died in 
January 2006.  



ORDER TO VACATE

The Board of Veterans' Appeals (Board) may vacate an 
appellate decision at any time upon request of the appellant 
or his or her representative, or on the Board's own motion, 
when an appellant has been denied due process of law or when 
benefits were allowed based on false or fraudulent evidence.  
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2008).  

In January 5, 2009, the Board dismissed a claim for 
entitlement to medical reimbursement based upon the erroneous 
finding that the deceased Veteran was the appellant.  The 
proper appellant is Legacy Health System of Portland, Oregon 
and their appeal is addressed in a separate Board decision.  

Accordingly, the January 5, 2009 Board decision addressing 
the issue of entitlement to medical reimbursement for 
services is vacated.




	                        
____________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals



